No.    80-268

                       I N THE SUPREME COURT O THE STATE O M N A A
                                              F           F OTN

                                                 1980



W N E L D.
 E DL          HADFORD,

                           P l a i n t i f f and A p p e l l a n t ,



ELIZABETH M.      HADFORD,

                           Defendant and Respondent.



Appeal from:          D i s t r i c t Court of t h e                            District,
                      I n and f o r t h e County o f G a l l a t i n
                      Hon. W. W. L e s s l e y , Judge p r e s i d i n g .

Counsel o f Record:

     For A p p e l l a n t :

           Landoe, Brown, P l a n a l p , Komrners and L i n e b e r g e r ,
            Bozeman, Montana

     F o r Respondent:

           Morrow, S e d i v y , Olson and S c u l l y , Bozeman, Montana



                                            S u b m i t t e d on b r i e f s : August 7 , 1980

                                                                 Decided:   AUG 2 7 1980
         AUG S Ti 198Q
Filed:


                  .               lisiuwy-
                                                     Clerk
                               ORDER AND O P I N I O N


Mr.  J u s t i c e John C . Sheehy d e l i v e r e d t h e Order and Opinion
of t h e Court.


        A p p e l l a n t Wendell D.       Hadford a p p l i e s t o t h i s C o u r t f o r

r e l i e f from an o r d e r of t h e D i s t r i c t C o u r t , d a t e d J u l y 23,

1980, r e q u i r i n g a p p e l l a n t t o f i l e i n t h e D i s t r i c t C o u r t

w i t h i n f i v e d a y s of t h e o r d e r a s u p e r s e d e a s bond and a l s o

p r o v i d i n g t h a t i f he f a i l e d t o f i l e t h e s u p e r s e d e a s bond, a

motion t o d i s m i s s t h e a p p e a l would be g r a n t e d .

        The o r i g i n a l a c t i o n i s c a u s e no. 21177, pending i n t h e

D i s t r i c t Court of t h e Eighteenth D i s t r i c t , f o r G a l l a t i n

County. Wendell D.             Hadford, as p l a i n t i f f , was o r d e r e d i n a

judgment e n t e r e d by t h e D i s t r i c t C o u r t on A p r i l 2 9 , 1980, t o

e x e c u t e a deed t o t h e d e f e n d a n t , E l i z a b e t h M.     Hadford, t o

c e r t a i n r e a l p r o p e r t y i n Bozeman, G a l l a t i n County, and a

b i l l o f s a l e f o r a laundromat s i t u a t e d i n t h a t c i t y , t o pay

E l i z a b e t h M.   Hadford $3,554.44 f o r d e l i n q u e n t s u p p o r t payments

f o r c h i l d r e n , and t o pay a t t o r n e y f e e s .       Wendell Hadford

f i l e d h i s n o t i c e o f a p p e a l on May 21, 1980.               On J u l y 9 ,

1980, E l i z a b e t h Hadford moved t o d i s m i s s t h e a p p e a l f o r t h e

r e a s o n t h a t Wendell had f a i l e d t o f i l e an u n d e r t a k i n g o r

s u p e r s e d e a s bond i n c o n n e c t i o n w i t h h i s a p p e a l .   On J u l y 1 7 ,

1980, an u n d e r t a k i n g f o r c o s t s of a p p e a l was f i l e d by Wendell

b u t no s u p e r s e d e a s bond h a s been f u r n i s h e d by him.

        E l i z a b e t h f i l e d h e r motion t o d i s m i s s t h e a p p e a l b e c a u s e

a s u p e r s e d e a s bond had n o t been f i l e d n o r had t h e deed been

e x e c u t e d w i t h i n t h e t e n days r e q u i r e d i n t h e o r i g i n a l D i s t r i c t

Court order.            Wendell t h e r e u p o n f i l e d h i s o b j e c t i o n s t o t h e

motion t o d i s m i s s and a p p l i e d t o t h e D i s t r i c t C o u r t f o r a

s t a y of judgment p u r s u a n t t o t h e Rule 7 ( a ) , M.R.App.Civ.P.

         I t was a f t e r t h e s e motions t h a t t h e ~ i s t r i c C o u r t e n t e r e d
                                                                         t

i t s o r d e r of J u l y 23, 1980, r e q u i r i n g t h e a p p e l l a n t t o f i l e a

s u p e r s e d e a s bond on t h e p e n a l t y of h a v i n g h i s a p p e a l t o t h i s

Court dismissed a f t e r f i v e days.

                                                     -2-
         he single issue raised is whether the District Court
has the power to dismiss the appeal because the appellant
has not filed a supersedeas bond.      Resolution of the issue
requires an examination of the provisions of the Montana
Rules of Appellate Civil Procedure respecting supersedeas
bonds.
     Under Rule 4(a), M.R.App.Civ.P.,     an appeal is taken by
filing the notice of appeal in the District Court.      It is
further stated in that rule that the failure of an appellant
to take any step other than the timely filing of a notice of
appeal does not affect the validity of the appeal, but is
ground only for such action as the Supreme Court deems
appropriate, which may include dismissal of the appeal.
     Under the Montana Rules of Appellate Civil Procedure,
therefore, the only jurisdictional step required of an
appellant to vest the Supreme Court with authority in the
cause is the filing of the notice of appeal.     By virtue of
the same rule, the failure to take any other step in connection
with the appeal, which would include the filing of a super-
sedeas bond, is subject only to such action as the Supreme
Court may take.    It is exclusively in the province of the

Supreme Court under Rule 4(a), M.R.App.Civ.P.,    as to whether
an appeal should be dismissed for failure to take additional
steps, once jurisdiction of the Supreme Court is vested by
the filing of the notice of the appeal.
     In this case the District Court was operating under
Rule 7, M.R.App.Civ.P.     That rule generally relates to the
powers of the District Court with respect to undertakings
and supersedeas bonds after a judgment has been entered in
the District Court.      Generally speaking the rule provides
that the District Court may grant an ex parte stay of execution
after the judgment is entered for such period of time and
upon such conditions as the District Court deems proper.
Once the service of the notice of appeal has been accomplished,
then the District Court may on application of the appellant,

order a stay of execution for a longer period, provided the
appellant presents to the District Court a supersedeas bond
conditioned upon satisfaction of a judgment or order in full,
together with costs, interest and damages for delay, if for
any reason the appeal is dismissed, or if the judgment or
order of the District Court is affirmed.
     Two other provisions of Rule 7(a), M.R.App.Civ.P.,
relate to the case here.   Rule 7(a), also states that when
the judgment is for the recovery of money not otherwise
secured, the amount of the bond shall be fixed by the District
Court at such sum as will cover the whole amount of the
judgment remaining unsatisfied, costs on appeal, and interest
and damages for delay, unless the District Court after
hearing determines a different amount is proper.   In addition,
the rule provides that if the judgment determines the disposition
of property, the amount of the supersedeas bond shall be
fixed at such sum as will secure for the judgment holder, an
amount for the use and detention of the property, costs of
action, costs of appeal, interest and damages for delay.
     Clearly under Rule 7, M.R.App.Civ.P.,   the ~istrict
Court is given the power to stay the execution of a judgment
entered in its court and has broad discretion in fixing the
amount of supersedeas bond upon which the stay of execution
may be conditioned. Just as clearly, however, the ~istrict
Court has no authority to order the dismissal of an appeal,
which authority is in the exclusive province of the Supreme
Court.   We held that a District Court could not dismiss an
appeal for the failure to file a supersedeas bond in Bryant
Development Association v. Dagel (1974), 166 Mont. 8, 531 P.2d

1319.
                               -4-
        When t h e D i s t r i c t C o u r t p r o v i d e s f o r a s u p e r s e d e a s

bond, and t h e s u p e r s e d e a s bond i s n o t f i l e d , t h e n of c o u r s e ,

t h e r e i s no s t a y o f e x e c u t i o n , and t h e r e i s a v a i l a b l e t o t h e

judgment h o l d e r a l l o f h i s r i g h t s and remedies o f a t t a c h m e n t

and e x e c u t i o n f o r t h e p u r p o s e of s e c u r i n g s a t i s f a c t i o n of

t h e judgment.          T h i s i s p r o v i d e d i n Rule 6 4 , M.R.Civ.P.,              which

states:
        "At t h e commencement o f and d u r i n g t h e c o u r s e
        o f an a c t i o n , a l l remedies p r o v i d i n g f o r s e i z u r e
        o f p e r s o n o r p r o p e r t y f o r t h e p u r p o s e of s e c u r i n g
        s a t i s f a c t i o n o f t h e judgment u l t i m a t e l y t o b e
        e n t e r e d i n t h e a c t i o n are a v a i l a b l e under t h e
        c i r c u m s t a n c e s and i n t h e manner p r o v i d e d by law."

        I n a d d i t i o n , Rule 70, M.R.Civ.P.,             provides t h a t i f a

judgment d i r e c t s a p a r t y t o e x e c u t e a conveyance of l a n d o r

t o p e r f o r m any o t h e r s p e c i f i c a c t , and t h e p a r t y f a i l s t o

comply w i t h i n t h e t i m e s p e c i f i e d , t h e D i s t r i c t C o u r t may

d i r e c t t h e a c t t o b e done a t t h e c o s t o f t h e d i s o b e d i e n t

p a r t y by some o t h e r p e r s o n a p p o i n t e d by t h e c o u r t , and t h e

a c t when s o done h a s l i k e e f f e c t a s i f done by t h e p a r t i e s .

These remedies, o f c o u r s e , a r e a v a i l a b l e t o t h e judgment

h o l d e r where no s u p e r s e d e a s bond h a s been p r o v i d e d , and no

s t a y o f judgment e x i s t s .

        T h a t p o r t i o n o f t h e o r d e r of t h e D i s t r i c t C o u r t d a t e d

J u l y 23, 1980, which s t a t e s t h a t , " f a i l u r e t o f i l e t h e

s u p e r s e d e a s bond s h a l l r e s u l t i n t h e g r a n t i n g of t h e motion

t o dismiss" i s hereby vacated.                    The remainder of s u c h o r d e r

s h a l l be and remain i n f u l l f o r c e and e f f e c t .             Neither p a r t y

s h a l l recover c o s t s f o r t h i s proceeding u n t i l t h e e v e n t u a l

d i s p o s i t i o n of t h e appeal.

        The c l e r k of t h i s C o u r t s h a l l c a u s e a copy of t h i s

o r d e r and o p i n i o n t o be m a i l e d t o t h e c l e r k of t h e D i s t r i c t

C o u r t of t h e E i g h t e e n t h J u d i c i a l D i s t r i c t i n and f o r t h e

County o f G a l l a t i n , i n c a u s e no. 21177, pending i n t h a t

D i s t r i c t Court.
     DATED this   day    of August, 1980.




                                            Justice

We Concur:                      i/


         Chief Justice